Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 1 of 9 PageID #: 631




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 BRIGITH DAYANA GOMEZ BARCO                   Civil Action No. 6:20-0497

 versus                                       Judge Juneau

 DIANE WHITE, ET AL.                          Magistrate Judge Whitehurst


                     MEMORANDUM RULING AND ORDER

          Before the Court is the “Motion for Attorneys’ Fees Pursuant to the Equal

 Access to Justice Act” [Doc. 27], filed by the petitioner, Brigith Daya Gomez Barco

 (“petitioner”). The motion is opposed by the United States of America [Doc. 33],

 and the petitioner filed a reply brief [Doc. 36]. In her motion, the petitioner seeks

 fees for 55.57 work hours, calculated at $16,002.67 using alleged market rates of her

 counsel, under the Act (“EAJA”), 28 U.S.C. §2412. The petitioner also seeks

 $2,375.00 in litigation costs for the work purportedly performed by an expert in this

 case. After a review of the briefs, the applicable law, and the arguments of the

 parties, and for the reasons fully explained below, the petitioner’s Motion for

 Attorneys’ Fees Pursuant to the Equal Access to Justice Act [Doc. 27] is DENIED.

                        Factual and Procedural Background

          As set forth in the undersigned’s Report and Recommendation issued on

 November 19, 2020 [Doc. 20], the petitioner is a native and citizen of Venezuela

 who was admitted to the United States on or about February 16, 2017, as a non-
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 2 of 9 PageID #: 632




 immigrant visitor with authorization to remain in the United States for a temporary

 period not to exceed August 15, 2017. After being convicted in United States

 District Court for the Southern District of Florida on several felony charges, and

 serving approximately 20 months in federal prison, she was taken into ICE custody

 on July 19, 2019, and ordered removed by an immigration judge on August 9, 2019.

       In her habeas petition, the petitioner alleged that she had remained in ICE

 custody beyond the presumptively reasonable 6-month post-removal order period

 set forth in Zadvydas v. Davis, 533 U.S. 678, 701 (2001), and she sought immediate

 release.   On November 19, 2021, the undersigned issued a Report and

 Recommendation recommending that the petition be granted and that the petitioner

 be immediately released, pending resolution of her immigration proceedings or

 removal, under conditions specified by DHS/ICE. The undersigned found that the

 petitioner, based upon the declaration of Dr. Goldfrank, met her initial burden of

 proof that there is no significant likelihood of removal in the reasonably foreseeable

 future. In so finding, the undersigned gave little weight to the declarations of

 Acting Field Director Gary Chamberlain and Assistant Field Office Director Scott

 G. Ladwig, who had both asserted that the only impediment to the petitioner’s

 removal were COVID-19 travel restrictions, which were expected to be lifted

 October 12, 2020. The undersigned further noted that neither declarant was offered
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 3 of 9 PageID #: 633




 as an expert witness, nor did their declarations establish their personal knowledge or

 competence to make the opinions included in their declarations.

       On December 16, 2020, the district judge adopted the undersigned’s Report,

 specifically finding that the declarations provided by respondents were insufficient

 to rebut the petitioner’s showing that there was no significant likelihood that she

 would be removed to Venezuela in the reasonably foreseeable future.                 The

 petitioner was released, and the government did not appeal.

       On March 17, 2021, the petitioner filed the instant motion, seeking attorneys’

 fees for 55.57 work hours, calculated at $16,002.67 using alleged market rates of her

 counsel, under the EAJA. The petitioner also seeks $2,375.00 in litigation costs for

 the work purportedly performed by her expert in this case.            The government

 opposes the motion on three grounds: (1) the petitioner is not entitled to recover

 EAJA fees, inasmuch as the Fifth Circuit has not declared that habeas proceedings

 are “civil actions” for purposes of fee awards under the EAJA; (2) even if this Court

 were to determine that the petitioner is entitled to recover EAJA fees, such fees

 would not be appropriate in this matter, as the government was substantially justified

 in its position in the case; and (3) even if the Court were to award fees, the petitioner

 is not entitled to the full amount of the fees/costs requested.
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 4 of 9 PageID #: 634




                                   Law and Analysis

       A court may not grant attorneys’ fees or costs against the United States in the

 absence of a waiver of sovereign immunity. Ardestani v. Immigration &

 Naturalization Serv., 502 U.S. 129, 137 (1991). The EAJA is a fee-shifting statute

 that allows for fees and costs to be recovered against the United States in civil actions

 under certain circumstances. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).

 Thus, the EAJA is a limited waiver of sovereign immunity for the payment of

 attorney’s fees, and as such, its terms must be construed strictly. Ardestani, 502

 U.S. at 137.

       Specifically, the EAJA statute at 28 U.S.C. §2412(d)(1)(A) provides:

       Except as otherwise specifically provided by statute, a court shall award
       to a prevailing party other than the United States fees and other
       expenses . . . incurred by that party in any civil action (other than cases
       sounding in tort), including proceedings for judicial review of agency
       action, brought by or against the United States in any court having
       jurisdiction of that action, unless the court finds that the position of the
       United States was substantially justified or that special circumstances
       make an award unjust.

 (emphasis added).

       The threshold issue of the instant motion is whether the instant habeas

 proceeding is a “civil action” as contemplated by the EAJA such that the petitioner,

 as the prevailing party, is entitled to attorneys’ fees and costs under the Act, provided

 she meets all other requirements for fees under the statute and jurisprudence.
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 5 of 9 PageID #: 635




       Although the Fifth Circuit has not ruled on the issue, the Fourth and Tenth

 Circuits have held that “the EAJA’s waiver of sovereign immunity to awards of

 attorney’s fees does not extend to habeas corpus proceedings.” See O’Brien v.

 Moore, 395 F.3d 499, 508 (4th Cir. 2005). The Second Circuit and the Ninth

 Circuit have determined that it does. See Vacchio v. Ashcroft, 404 F.3d 663, 668

 (2d Cir. 2005) (“civil actions” under EAJA encompass immigration habeas

 proceedings); In re Petition of Hill, 775 F.2d 1037, 1040-41 (9th Cir. 1985) (habeas

 action by an alien seeking admission to the United States compensable under the

 EAJA). The petitioner urges this Court to adopt the rationale of the Second and

 Ninth Circuits, while the government urges this Court to adopt the rationale of the

 Fourth and Tenth Circuits.

       The difficulty of the question turns on the issue of whether habeas matters are

 to be considered as civil or criminal in nature. Adopting the approach that habeas

 proceedings are “hybrid” in nature -- a position with which the Fifth Circuit has

 agreed -- the Fourth Circuit explained in O’Brien:

       Because habeas actions have both criminal and civil aspects, courts
       have routinely regarded them as “hybrid” actions. See, e.g., Sloan v.
       Pugh, 351 F.3d 1319, 1323 (10th Cir.2003) (concluding that “habeas
       proceedings are ‘unique’ or ‘hybrid’ types of cases”); United States v.
       Johnston, 258 F.3d 361, 365 (5th Cir.2001) (noting that a “§2255
       motion is a hybrid, with characteristics indicative of both civil and
       criminal proceedings”); Parrott v. Virgin Islands, 230 F.3d 615, 620
       n. 7 (3d Cir.2000) (noting that “habeas corpus proceedings are hybrid
       ones”); United States v. Jones, 215 F.3d 467, 468 (4th Cir.2000) (noting
       that “habeas actions are a unique hybrid of civil and criminal”); Santana
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 6 of 9 PageID #: 636




       v. United States, 98 F.3d 752, 754 (3d Cir.1996) (noting that habeas
       corpus cases are “in effect, hybrid actions whose nature is not
       adequately captured by the phrase ‘civil action’ ”); cf. Walker v.
       O'Brien, 216 F.3d 626, 636 (7th Cir.2000) (noting that habeas
       proceedings are a “group unto themselves”); Smith v. Angelone, 111
       F.3d 1126, 1130 (4th Cir.1997) (noting that a habeas proceeding is “
       ‘more accurately regarded as being sui generis ’ ” (quoting Martin v.
       United States, 96 F.3d 853, 855 (7th Cir.1996))).

       And because habeas actions have both a criminal and civil nature, when
       a statutory provision regulates a “civil action,” we can only conclude
       that it does not necessarily follow that it also regulates a habeas
       proceeding. This approach is amply demonstrated by a line of cases in
       which courts have considered such statutory provisions.

 O'Brien, 395 F.3d at 504-06.

       In O’Brien, the court reasoned that “in enacting the EAJA and authorizing that

 an award of attorneys[’] fees may be assessed against the United States in ‘civil

 actions,’ Congress did not expressly include habeas actions.” Id. at 507. Noting

 the strict interpretation of immunity regarded the United States, the Fourth Circuit

 held that the EAJA “does not unequivocally and unambiguously include a habeas

 proceeding,” joining the Tenth Circuit in so holding. See Ewing v. Rodgers, 826

 F.2d 967, 971 (10th Cir.1987); see also Boudin v. Thomas, 732 F.2d 1107, 1112 (2nd

 Cir.1984). The Fourth Circuit noted that the Ninth Circuit had ruled differently,

 albeit under a different set of facts.

       In so ruling, the O’Brien court drew a contrast between the petitioner in that

 case – who was challenging his continued detention – and the petitioner in In re Hill

 – who was seeking asylum in the United States on behalf of himself and others
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 7 of 9 PageID #: 637




 similarly situated. Indeed, as a far as this Court can tell, in the cases that have held

 that habeas petitioners are entitled to seek fees under the EAJA, the petitioners were

 individuals who had been either been denied asylum or were otherwise attempting

 to gain entry to the United States and subsequently prevailed in their actions

 challenging the same. See, e.g., Sotelo–Aquije v. Slattery, 62 F.3d 54, 56, 59 (2nd

 Cir.1995) (ordering that attorneys’ fees be awarded under the EAJA to a habeas

 corpus petitioner who challenged the decision to “deny him asylum” in the United

 States); In re Hill, 775 F.2d at 1040–41 (holding that a habeas corpus petition that

 challenged the regulatory policy of the INS was a “civil action” for purposes of the

 EAJA). In referencing this contrast, the O’Brien court noted:

       These cases rely on a dichotomy between the role of habeas corpus as
       a vehicle to obtain admission to this country and the role of habeas
       corpus as a remedy for unlawful criminal custody. The Ninth Circuit,
       for example, stated that because the habeas corpus position in In re Hill
       was outside the “criminal context,” there was no “custodial incentive”
       to challenge the governmental action in question. 775 F.2d at 1040–41.
       O'Brien's circumstances, however, are readily distinguishable from
       these immigration cases.

       O'Brien's case is a classic habeas action by a person in custody attacking
       “the legality of that custody.” Preiser, 411 U.S. at 484, 93 S.Ct. 1827.
       He contended that he would unlawfully be subjected to detention in a
       federal prison when the Bureau of Prisons proposed to transfer him
       from a halfway house to a federal prison camp, and based on his claim
       that such detention in a federal prison camp would be illegal, he
       obtained an injunction against his transfer.

 O'Brien, 395 F.3d at 507–08.
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 8 of 9 PageID #: 638




       The Ninth Circuit appears to have also approached the issue from the

 standpoint of whether the petitioner seeking fees had sought to gain entry into the

 United States or was challenging his continued detention, to wit:

       As the Boudin court noted, we must look to the substance of the remedy
       sought, not the labels attached to the claim, in determining whether a
       proceeding falls within the term “any civil action” of the EAJA. In
       contrast to the challenge of unlawful criminal custody in Boudin, Hill
       sought to gain admission into this country and, in essence, sought to
       secure a declaratory judgment that the Government's policy of
       excluding homosexual aliens without a medical certificate was
       improper. Hill's claim was not merely a vindication of his own personal
       rights, but a challenge to a regulatory policy that had a sweeping effect
       on homosexual aliens seeking to enter the United States.

       Moreover, the dual purposes underpinning the EAJA are served by
       characterizing this particular proceeding as a civil action. Hill, a
       nonresident alien, was not eligible for government-provided counsel,
       see 8 U.S.C. § 1362 (1982) and, as an alien seeking to visit, had little
       economic incentive to challenge such action. And, unlike the inmate in
       Boudin, a nonresident alien who is a homosexual has no custodial
       incentive to reverse the Government's action. Application of the EAJA
       to Hill's petition is appropriate.

 In re Hill, 775 F.2d 1037, 1040–41 (9th Cir. 1985).

       Here, the petitioner challenged her continued detention, and the district judge

 ultimately ordered the petitioner’s immediate release, given that there was no

 significant likelihood of removal in the foreseeable future, which made her

 continued detention unreasonable. As distinguished from the petitioner in In re

 Hill, the petitioner’s claim in this matter was merely a vindication of her own

 personal rights; that is, there was no challenge to a regulatory policy of the United
Case 6:20-cv-00497-MJJ-CBW Document 37 Filed 06/11/21 Page 9 of 9 PageID #: 639




 States, nor was the petitioner seeking asylum in this country or seeking to vindicate

 the rights of others seeking asylum. The facts in this matter are more akin to those

 in O’Brien, wherein the petitioner was seeking her own immediate release, which

 the judge ordered.

       Without clear guidance from the Fifth Circuit, it is unclear to this Court

 whether the circumstances of this case would give rise to a finding by the Fifth

 Circuit that this particular matter is a “civil action” for purposes of the EAJA.

 Nevertheless, given the statute’s ambiguity on the availability of EAJA fees in

 habeas corpus actions, this Court declines to follow the rationale of the Second and

 Ninth Circuits and instead adopts the reasoning of the O’Brien court in finding that

 strict construction of the waiver of sovereign immunity dictates that EAJA fees are

 not available to petitioners in habeas corpus matters.

       IT IS THEREFORE ORDERED that the petitioner’s Motion for Attorneys’

 Fees Pursuant to the Equal Access to Justice Act [Doc. 27] is DENIED.

       Signed at Lafayette, Louisiana, this 11th day of June 2021.
